Citation Nr: 9916947	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  98-17 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
death pension benefits in the amount of $8,838.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran, who served on active duty from January 1966 to 
December 1969, died in January 1992.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDINGS OF FACT

1.  The appellant applied for VA death pension benefits after 
the veteran's death in 1992; she had 2 dependent children, 
[redacted] born in 1978 and [redacted] born in 1981; the appellant and 
each of her children were awarded benefits from the Social 
Security Administration.

2.  In December 1992, the RO notified the appellant that she 
was not entitled to VA death pension benefits because the 
income from the Social Security Administration was in excess 
of the maximum annual rate of income for receipt of VA 
pension benefits.

3.  In September 1993, the appellant reapplied for VA death 
pension benefits; she reported that [redacted] and [redacted] were no 
longer in her custody and that she was no longer in receipt 
of any Social Security benefits; in February 1994 she 
submitted evidence that her wages for 1993 totaled $311.35.

4.  In April 1994 the appellant was informed by the RO that 
she had been awarded VA death pension benefits effective as 
of August 1, 1993; the monthly rate for 1993 was based on 
$311 countable income and the monthly rate for 1994 was based 
upon zero countable income.  The appellant was informed that 
the award was based on the amount of her income and that any 
changes in her income must be reported.  

5.  In May 1997 the RO informed the appellant that her VA 
payments would be terminated effective December 1, 1995, 
based on notification from the Social Security Administration 
that she was in receipt of monthly Social Security Benefits.

6.  In July 1997 the RO informed the appellant that her 
pension award was terminated as of December 1, 1995, based on 
an annual countable income of $9,228 when the maximum annual 
rate was $5,527; she was later notified that this adjustment 
had resulted in an overpayment of $8,838.

7.  The overpayment of $8,838 did not result from fraud, 
misrepresentation, or bad faith on the part of the appellant.  

8.  Collection of the debt would not result in undue 
financial hardship to the appellant or her family, but 
failure to collect the debt would result in unjust enrichment 
on the part of the appellant.  

9.  Repayment of the debt would not deprive the appellant or 
her family of the basic necessities of life, or otherwise 
defeat the purpose of the pension program.  

10.  There are no other elements of the standard of equity 
and good conscience which would favor waiving recovery of the 
overpayment.  


CONCLUSION OF LAW

Recovery of the overpayment of pension benefits would not be 
against equity and good conscience.  38 U.S.C.A. §§ 5107, 
5302 (West 1991 & Supp. 1999); 38 C.F.R. §§ 1.963, 1.965, 
3.500(b)(2) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, she has presented a claim which is not inherently 
implausible.  Further, after examining the record, the Board 
is satisfied that all relevant facts have been properly 
developed and that the data on file is sufficient to render a 
fair and equitable determination of the matter at hand.  

Factual Background.  The appellant applied for VA death 
pension benefits after the veteran's death in 1992.  She had 
2 dependent children, [redacted] born in 1978 and [redacted] born in 
1981.  The appellant and each of her children were awarded 
benefits from the Social Security Administration.  In 
December 1992, the RO notified the appellant that she was not 
entitled to VA death benefits because the income for herself 
and her children was in excess of the maximum annual rate of 
income for receipt of VA death pension benefits.

In September 1993, the appellant reapplied for VA death 
pension benefits; she reported that [redacted] and [redacted] were no 
longer in her custody and that she was no longer in receipt 
of any Social Security benefits.  In February 1994 she 
submitted evidence that her wages for 1993 totaled $311.35.

The RO in an April 1994 letter informed the appellant that 
she was awarded pension benefits effective August 1, 1993, in 
the amount of $399 and effective December 1, 1993, in the 
amount of $410, based on a countable income for 1993 of $311.  
Effective August 1994 the monthly rate awarded was $436, 
based on zero countable income.  The appellant was informed 
that her rate of VA pension depended on total "family" 
income which included her income and that of any dependents.  
She was told that VA must adjust her payments whenever her 
income changed.  She was to notify or report any changes in 
her income.  She was told that failure to promptly report any 
changes in her income might result in the creation of an 
overpayment which would have to be repaid.

In October 1994 the RO received an Improved Pension 
Eligibility Verification Report from the appellant.  The 
appellant indicated that she had not been receiving wages or 
been employed for the past 12 months.  She had no other 
income and her income had not changed.  

In May 1997 the RO informed the appellant that her pension 
benefits would be terminated effective December 1995 based 
upon evidence from the Social Security Administration that 
the appellant was receiving Social Security benefits.  

In July 1997 the RO informed the appellant that her benefits 
were terminated effective December 1, 1995.  The termination 
was based on countable annual income of $9,228 from Social 
Security as of December 1, 1995.  

A July 1997 letter to the appellant from the RO informed her 
that she owed VA $8,838.  

The appellant submitted a request for a waiver of 
indebtedness in September 1997.  

The appellant's request for a waiver was referred to the 
Committee on Waivers and Compromises in October 1997.  

The RO sent the appellant a letter in January 1998 requesting 
that she submit a financial status report, copies of her 1995 
and 1996 tax returns, her employment history from 1995 to the 
present and a copy of her original Social Security Award 
letter.  

A decision denying waiver of indebtedness was issued in 
February 1998.  The Committee determined that the appellant 
had received death pension benefits from December 1, 1995, 
based on zero annual countable income.  Information was 
received that showed she actually received $9,228 annual 
countable income.  The widow's award was adjusted which 
created the current overpayment of $8,838.  The change was 
the result of the Social Security Administration report that 
the widow was receiving monthly benefits.  The Committee's 
reasons for their decision were stated as follows:  The widow 
did not timely report that she was receiving Social Security 
benefits.  She therefore was at fault in the creation of the 
debt.  In determining her degree of fault, it was noted that 
when she was awarded VA benefits that she had been advised of 
the importance of timely reporting of income.  The Committee 
had requested a financial status report to substantiate a 
claim of hardship.  The appellant had failed to respond.  Due 
to lack of financial evidence the Committee found that 
requiring repayment of the debt would not create undue 
financial hardship.  The Committee also found that the widow 
was unjustly enriched due to receiving monthly VA benefits to 
which she had no legal entitlement.  The request for a waiver 
was denied.

Subsequently, in February 1998 the RO received a Financial 
Status Report from the appellant.  On her report she stated 
that she had 2 dependents, ages 16 and 5.  She indicated that 
she had been employed since October 1995 as a telemarketer.  
From December 1995 to January 1996 she had done janitorial 
work.  She submitted W-2 forms which reflect that her wages 
for 1996 from janitorial work totaled $1,292 and her wages 
from telemarketing totaled $9,862.34.  A declaration of 
income for tax purposes reflects that her total income was 
$5,487 for 1997.  Her monthly expenses included $469 rent, 
$500 for food, $135 for utilities and heat, her payment on 
her automobile was $309.56, insurance was $149, telephone was 
$100, clothing for the children and miscellaneous expenses 
were $450.  A May 1996 letter from Social Security to the 
appellant for her son, [redacted], reflects that effective May 
1996 the regular monthly payment was $769.  A May 1997 letter 
from Social Security to the appellant indicated that she was 
no longer entitled to Social Security benefits beginning in 
June 1997, as her child became age 16 in June 1997.  

The appellant attached the following explanation.  She stated 
that when she first began receiving Social Security benefits 
she was not receiving VA benefits.  Her children were not in 
her custody at that time.  When she applied for Social 
Security she called the VA and made them aware of her 
application.  She spoke to a man named Mr. Rodriquez.  She 
was advised to wait until she received an award letter and to 
call back for further instructions.  Although she did not get 
an award letter, once her benefits became effective for her 
and her son she went to the VA office on Holcomb and Almeda 
to request that her VA benefits be discontinued.  She was 
told that it was pertinent to have a copy of her Social 
Security letter.  She went to the Social Security Office and 
got a letter certifying that she and her son had benefits.  
She mailed it and followed with another call requesting that 
her benefits be stopped.  When she called again she was told 
that it would take a while for her records to be updated.  
She stated that she was a single widow with children and 
grandchildren.  She needed to have her income to support her 
family.  She stated that she did not have the means of paying 
back the debt.  She stated that it was not her fault.  

In April 1998 the appellant again wrote stating that she was 
not at fault in creating the debt.  She had notified VA of 
her Social Security benefits two times.  Her income barely 
covered her expenses.  She stated that as a single mother 
with 2 school age dependents repayment of the debt would 
create a hardship.  

The RO sent the appellant a letter in June 1998 requesting 
that she provide the following information.  A statement from 
the Social Security Administration giving the exact date of 
her entitlement to Social Security benefits for herself and 
each child.  The statement was to include any lump sum 
payment she received for herself or her children and the 
monthly rates.  She was to explain why she did not notify VA 
of her earned income beginning in 1996 and she was to furnish 
the name and address of the person having custody of her two 
children.  She was also asked to explain how she maintained 
her monthly living expenses and paid for two monthly contract 
debts she reported.  A second letter was sent to the 
appellant by the RO in July 1998 asking for the same 
information.

The appellant in a July 1998 letter stated that she had 
notified VA via telephone in January 1996 that she was 
applying for Social Security benefits and had additional 
income, and she requested that VA cancel her checks.  She was 
told that there was nothing that could be done without her 
award letter.  She mailed copies of her award letter in March 
or April when she received it.  She resumed custody of her 
children in February 1996.  Her son who was 17 was in the 
11th grade and was receiving a check for $808 and she had a 
part time job at $7.00 an hour.  She also had custody of her 
two grandchildren, ages 5 and 6.

A statement of the case was issued to the appellant in July 
1998.  The Committee continued to deny the appellant's 
request for a waiver.  The Committee found that the appellant 
was at fault for the creation of the debt; that she was 
unjustly enriched; and that repayment was not shown to create 
a hardship inasmuch as she had failed to supply necessary 
information regarding her current income.

A July 1998 financial status report reveals that the 
appellate earned $1,120 a month with a take home pay of $936 
and Social Security benefits of $808 for her son.  Her 
monthly expenses included $469 for rent, $250 for food, $110 
for utilities, $120 for telephone expenses, $600 for 
clothing, $302 for an automobile, $135 (or $35) for 
insurance, $75 for furniture, and $20 for credit card bills.

In September 1998, the RO informed the appellant that it 
appeared that the income reported on her financial status 
report was incorrect in that she failed to include her son's 
Social Security benefits; that her monthly income would then 
be $2,552 rather than the $1,744 which she had reported.  The 
RO also held that $600 per month for clothing appeared to be 
excessive.  Accordingly, the RO held that the appellant's 
income was such it enabled her to pay at least a minimum 
towards the total VA debt.

In an October 1998 letter, the appellant stated that she made 
$7 an hour and did not work over $40 hours a week.  With 40 
hours her gross pay was $280 weekly.  Her monthly income was 
$952.  Her son received $808.  Her total income was $1,760.  

In a supplemental statement of the case dated in November 
1998, the RO reported that a review of the file reflects no 
evidence of a phone call or written correspondence in 
reference to the appellant reporting receipt of Social 
Security income and that there was no evidence that she 
reported earned income for 1997 until April 1998.  The RO 
held that extensive fault on the appellant's part, as well as 
the unjust enrichment which would result from her retention 
of the funds to which she had no entitlement, outweigh any 
elements which would tend to support waiver of recovery of 
the overpayment.


Analysis.  The law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist:  (1) 
fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. § 
5302 (West 1991).  

The facts do not reflect that the appellant acted in such a 
manner as to have intentionally sought to obtain government 
benefits to which she was not entitled, which is necessary 
for a finding of fraud, misrepresentation, or bad faith.  
Because it has been determined that there was no willful 
intent on the part of the appellant to commit fraud, 
misrepresent a material fact, or exercise bad faith in the 
creation of the overpayment that has been assessed against 
her, the Board's review is limited to the issue of whether 
recovery of the indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived, or whether it would result in unjust enrichment of 
the appellant, in which case recovery of that overpayment may 
not be waived.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963, 1.965.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1. Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2. Balancing of faults.  Weighing fault of debtor against VA 
fault.

3. Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4. Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended. 

5. Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6. Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

A VA pension recipient must notify VA of all circumstances 
which will affect his or her entitlement to receive, or the 
rate of, the benefit being paid.  Such notice must be 
furnished when the recipient acquires knowledge that his or 
her income changed.  38 C.F.R. § 3.660(a)(1).

The Board has carefully reviewed the entire record in light 
of the appellant's contentions and the applicable law and 
regulations.  In the evaluation of whether equity and good 
conscience permits a favorable waiver decision, the Board 
must consider all of these specifically enumerated elements.  
However, the elements of fault, unjust enrichment, and undue 
hardship are most significant to the case before the Board.

Inasmuch as the appellant's original application for VA death 
pension benefits was denied because of her receipt of 
benefits from the Social Security Administration, the 
appellant was well aware of the fact that her entitlement to 
VA pension benefits was dependent upon her income.  Likewise, 
when the appellant was awarded VA pension benefits she was 
notified that the amount of her benefits were based upon her 
income and that she must promptly report any change in her 
income.  The appellant alleges that she notified VA of her 
application for Social Security benefits and her earned 
income.  However, there is no evidence in the claims folder, 
other than the statements of the appellant, that she 
contacted VA about the changes in her income.  It is clear 
that the failure of the appellant to report changes in her 
income resulted in the overpayment.  Accordingly, the Board 
has determined that, in balancing of the fault of the 
appellant against the fault of the VA, any fault found in 
this case must be attributed to the appellant.  However, 
fault is only one criterion for consideration in deciding 
whether or not the recovery of the debt from the appellant 
would be against the principles of equity and good 
conscience.  

The Board must determine whether recovery of the overpayment 
would create an undue financial hardship for the appellant 
and her family.  The appellant has reported monthly income of 
$952 from employment and $808 from the Social Security 
Administration, for a total monthly income of $1,760.  She 
has indicated that she has custody of her son and 2 
grandchildren and that her monthly expenses include $469 for 
rent, $250 for food, $110 for utilities, $120 for telephone 
expenses, $600 for clothing, $302 for an automobile, as well 
as expenses for insurance, furniture, and credit card bills.  
Inasmuch as the appellant has reported that she spends $600 
per month on clothing, it is reasonable to demand that she 
spend some amount, however small, to repay the debt that she 
owes the Government.  Her monthly income is clearly 
sufficient to meet the above cited expenses for rent, food, 
utilities, transportation, and other basic necessities for 
herself and her family and to allow her to repay her debt to 
the Government over time.  It does not appear that the 
collection of the overpayment over time would deprive the 
appellant of the basic necessities of life.

Another factor to be considered is whether recovery of the 
overpayment would defeat the original purpose of the benefit, 
by nullifying the objective for which it was intended.  Death 
pension, as noted above, is an income based program, intended 
to provide a basic level of support for otherwise eligible 
dependents of veterans with wartime service.  In the Board's 
opinion, recovery of the overpayment in reasonable monthly 
installments would not defeat the purpose of the benefit.  
The failure of the Government to insist upon its right to 
repayment of this debt would result in the appellant's unjust 
enrichment at the expense of the Government.  

There is no indication that the appellant changed her 
position in reliance on VA benefits to her detriment.  

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue would be unfair, 
unconscionable, or unjust.  The Board finds that under the 
principles of equity and good conscience, it would not be 
unfair to recover the overpayment.  The end result is not 
unduly favorable or adverse to either the Government or the 
appellant.  The evidence in this case is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107(b).  Accordingly, the appellant's request 
for a waiver is denied.


ORDER

Waiver of recovery of the overpayment of VA death pension 
benefits is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

